Citation Nr: 1301194	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  10-41 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to a rating in excess of 10 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

R. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to August 1969.

The Veteran filed a claim for a lung condition, which now comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2010, a statement of the case was issued in September 2010, and a substantive appeal was received in October 2010.  The Veteran did not request a hearing.

Regarding the PTSD rating issue, the RO's June 2011 rating decision granted service connection for PTSD and assigned an initial rating and effective date.  In December 2011, the Veteran submitted a statement regarding the initial rating assigned to his PTSD.  As discussed below, this was a valid and timely notice of disagreement; and therefore, this issue comes under the Board's jurisdiction.  See 38 C.F.R. § 20.201 (2012).  However, a statement of the case (SOC) has not yet been issued, such that the Board has no discretion, and this issue must be remanded for such action.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

The Veteran also filed a claim for residuals related to a right ankle fracture.  The RO initially deferred rendering a decision, but ultimately denied service connection in its May 2010 rating decision.  The Veteran requested reconsideration of that issue in June 2010.  However, the RO's June 2011 rating decision confirmed and continued the denial of service connection for residuals related to a right ankle fracture.  In December 2011, the Veteran filed a statement in support of claim through his representative, raising several issues.  As it relates to the Veteran's right ankle claim, the December 2011 statement only requested medical clarification.  Therefore, unlike the Veteran's disagreement regarding the initial rating for his PTSD, nothing in the December 2011 statement expressed dissatisfaction or disagreement with the June 2011 rating decision denying service connection for the right ankle fracture, nor did it indicate a desire to appeal that claim.  Accordingly, the December 2011 statement cannot be considered a valid notice of disagreement with respect to the issue regarding the Veteran's right ankle fracture; and therefore, this issue is not in appellate status.  See 38 C.F.R. § 20.201.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  

Additionally, the issues of secondary service connection for obesity, COPD, back pain, neck pain, sinusitis, ulcerative colitis, GERD, and sleep apnea, were raised by the record in the December 2011 statement.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's June 2009 claim indicated that he was seeking compensation for a lung disability.  The Veteran contends that his lung disability the result of being exposed to a chlorine fire during his military service.   

The Veteran's service treatment records (STRs) do not indicate that he was exposed to a chlorine fire, or sought treatment related thereto, during service.  After the RO issued its initial rating decision in January 2010, the Veteran submitted a witness statement to corroborate the alleged chlorine fire.  The Veteran's representative has requested further development regarding the facts and circumstances of a fire which she reports was in 1968.

The Veteran's representative has also raised a claim that the Veteran's lung disability is secondary (including by aggravation) to his now service-connected PTSD.  The representative has not explained the basis for this contention, and the reasonableness of this contention is unclear.  At any rate, since the Board finds that a VA lung examination is otherwise necessary, the examiner will be asked to offer opinions on the secondary service connection theory as well.  

As noted in the introduction, the RO issued a rating decision in June 2011 which granted service connection for PTSD with a ten percent.  A December 2011 notice of disagreement was received, but it does not appear that a statement of the case has been issued.  Further action by the RO is therefore necessary.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200; see also Manlincon, 12 Vet. App. 238. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the Veteran to furnish any additional details of the claimed chlorine fire (e.g., date, location, unit assigned to, etc.).

2.  Regardless of whether or not the Veteran furnishes additional details regarding the claimed chlorine fire, the RO should make a formal request for verification, details, of the claimed 1968 fire.   

3.  After completion of the above to the extent possible, the RO should then schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any chronic lung disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Please clearly report any current chronic lung disability diagnosed on examination.    

b)  As to each chronic lung disability so diagnosed, is it at least as likely as not (a 50% or higher degree of probability) that the disability manifested during the Veteran's active duty service or is otherwise causally related to service, to include the claimed inservice chlorine fire (the fact of which should be assumed by the examiner solely for purposes of his or her opinion)?  

c)  As to each chronic lung disability so diagnosed, is it at least as likely as not (a 50% or higher degree of probability) that the disability is proximately due to or caused by the service-connected PTSD?

d)  As to each chronic lung disability so diagnosed, is it at least as likely as not (a 50% or higher degree of probability) that the disability has been aggravated by the service-connected PTSD?

The examiner should furnish reasons for all responses. 

4.  With regard to the issue regarding the initial rating of ten percent for PTSD, the RO should provide the Veteran with a statement of the case so that the Veteran may have the opportunity to complete an appeal on the PTSD rating issue by filing a timely substantive appeal if he so wishes.

5.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if service connection is warranted for any lung disability.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


